Cite as 2015 Ark. App. 442

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-14-1111


ROSMAN CHANTHARATH                                Opinion Delivered   September 2, 2015
                 APPELLANT
                                                  APPEAL FROM THE WASHINGTON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-2013-1746-6]

STATE OF ARKANSAS                                 HONORABLE MARK LINDSAY,
                                 APPELLEE         JUDGE

                                                  REMANDED TO SETTLE AND
                                                  SUPPLEMENT THE RECORD;
                                                  REBRIEFING ORDERED

                               CLIFF HOOFMAN, Judge

       Appellant Rosman Chantharath appeals from his conviction for delivery of a controlled

substance (methamphetamine), for which he received a sentence of five years’ imprisonment

and a $10,000 fine. On appeal, Chantharath argues (1) that the circuit court abused its

discretion by refusing to allow him to cross-examine a witness about a pending petition to

revoke the witness’s probation and (2) that the circuit court’s refusal to allow this evidence

violated his right to confront the witness against him. We decline to address the merits of the

appeal at this time and instead remand to settle and supplement the record. We also order

rebriefing.

       On October 14, 2013, Chantharath was charged with one count of delivery of a

controlled substance (methamphetamine). The jury trial was held on August 28, 2014, and

an audio recording of the controlled buy between Chantharath and the confidential informant
                                  Cite as 2015 Ark. App. 442

was played for the jury and admitted into evidence. Although a transcript of the recording

that had been prepared by the prosecutor was also admitted as an aid to the jury, no official

transcription of what was played at trial is contained in the record before us. Pursuant to

Arkansas Supreme Court Administrative Order No. 4(a), the circuit court has the duty to

ensure that a verbatim record is made of all proceedings pertaining to any contested matter

between the court or the jury unless the issue is waived on the record by the parties. No such

waiver appears in the record in this case. In previous cases where there was no official

transcription in the record of a statement or other recording that was played at trial, this court

has remanded the case to the circuit court to settle the record by requiring that a verbatim

transcription be made and that the record be supplemented with this transcription. See, e.g.,

Piper v. State, 2014 Ark. App. 224; Patton v. State, 2013 Ark. App. 131.               Although

Chantharath does not challenge the sufficiency of the evidence supporting his conviction in

this appeal, his evidentiary arguments are related to the credibility of the confidential

informant who participated in the drug buy, and the contents of the recording could also

potentially be relevant to any harmless-error analysis on appeal.

       We therefore remand this case to the circuit court to settle and supplement the record

with the verbatim transcription of the recorded drug buy that was played to the jury within

thirty days of the date of this opinion. Chantharath must then file a substituted abstract, brief,

and addendum incorporating this transcript. Furthermore, although the CD of the recording

is contained in the record, it is not included in the addendum. We also order Chantharath

to supplement his addendum with a copy of this CD in accordance with Arkansas Supreme


                                                2
                                Cite as 2015 Ark. App. 442

Court Rule 4-2(a)(8)(A)(i) (2015). Piper, supra. The substituted abstract, brief, and addendum

are then due within fifteen days after the supplemental record has been filed with this court.

       Remanded to settle and supplement the record; rebriefing ordered.

       ABRAMSON and GRUBER, JJ., agree.

       Steven R. Davis, for apellant.

       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




                                              3